Citation Nr: 9923815	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-26 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an effective date prior to March 4, 1992, 
for the award of service connection for hearing loss and 
tinnitus.

2.  Entitlement to a compensable evaluation for hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

4.  Whether withholding military retired pay is proper while 
in receipt of Department of Veterans Affairs compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 until his 
retirement from military service in June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which implemented a January 1997 Board decision.  The record 
discloses that the appellant filed a notice of disagreement 
with this decision in May 1997.  A statement of the case was 
thereafter issued in August 1997.  The appellant perfected an 
appeal in this matter in September 1997.  

The Board notes that the appellant had requested a personal 
hearing before a traveling Member of the Board.  However, in 
correspondence, received in December 1997, the appellant 
withdrew his request for a hearing in this matter. 

Finally, the Board notes that the appellant appears to raise 
the issue of entitlement to disability due to Agent Orange 
exposure in his September 1997 correspondence.  This matter 
has not been developed for appellate consideration, and is 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  A formal application for VA compensation benefits, VA 
Form 21-526, was received on March 4, 1992; the form 
contained a section inquiring whether the appellant had ever 
previously filed a claim for any benefit with the VA; the 
appellant checked the box indicating he previously sought 
educational assistance benefits; the appellant also reported 
that he was in receipt of military retired pay.

2.  In a January 1993 rating decision, the RO denied service 
connection for hearing loss.

3.  In January 1997, the Board granted service connection for 
bilateral hearing loss and tinnitus; a January 1997 rating 
decision awarded service connection for bilateral hearing 
loss, and tinnitus.

4.  On VA audiometric examination in May 1992, the 
appellant's average pure tone air conduction threshold for 
frequencies of 1000, 2000, 3000, and 4000 hertz for the right 
ear was 25 decibels, and 16 decibels for the left ear; speech 
recognition ability was evaluated as 96 percent correct in 
the right ear, and 16 percent correct in the left ear (level 
I).  

6.  The appellant has tinnitus which is consistent with a 
history of acoustic trauma in service.

7.  The appellant has waived receipt of his military retired 
pay to receive VA compensation benefits for service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 4, 
1992, for an award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1998).

2.  The criteria for an effective date prior to March 4, 
1992, for an award of service connection for tinnitus have 
not been met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (1998).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Part 4, Diagnostic 
Code 6100 (1998).

4.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.87a, Diagnostic 
Code 6260 (1998).

5.  The appellant's military pay was properly withheld.  38 
U.S.C.A. §§ 5304, 5305 (West 1991); 38 C.F.R. § 3.750 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the appellant's claims are well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  That is, the 
appellant has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to those claims.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board observes that there 
is no indication that additional information or medical 
records documenting further treatment for the subject 
disabilities have been associated with the claims folder.  
The Board is satisfied that reasonable efforts were 
undertaken by the RO to locate any additional documents, just 
prior to certification of this matter to the Board, and that 
all relevant facts have been properly and sufficiently 
developed.




Factual Background

The record discloses that the appellant filed his initial 
claim for service connection for bilateral hearing loss in 
March 1992.  The RO, in a January 1993 rating decision, 
denied the appellant's claim for hearing loss.  This 
determination was predicated upon the RO's finding that the 
evidence of record at that time did not demonstrate that the 
appellant's bilateral hearing loss had its onset during 
service, or within a year following his release from service.  
The appellant was notified of this adverse determination in 
January 1993.  The appellant thereafter filed a timely notice 
of disagreement with this determination in February 1993.  He 
perfected his appeal in this matter in November 1993.

In a January 1997 decision, the Board granted service 
connection for bilateral sensorineural hearing loss with 
tinnitus.  In its determination of this case, the Board 
acknowledged that there was a paucity of evidence in this 
case, as the appellant's service records were not available, 
except for those provided by the appellant.  It was the 
Board's finding that the evidence of record, consisting of 
service and VA medical records, showed a history of noise 
exposure in service, and clinical findings of bilateral 
hearing loss with tinnitus consistent with acoustic trauma.  
Based upon this evidence, the Board concluded that the 
evidence demonstrated that bilateral hearing loss with 
tinnitus was incurred during the appellant's period of 
military service.  Accordingly, service connection was 
granted for these disabilities.  

The RO implemented the Board's decision in a January 1997 
rating decision.  Service connection for bilateral hearing 
loss was granted, and a noncompensable rating assigned under 
Diagnostic Code 6100.  Service connection was also granted 
for tinnitus, and a 10 percent evaluation assigned under 
Diagnostic Code 6260.  The effective date of the award of 
service connection for these disabilities was March 4, 1992, 
the date of receipt of the claim.  Notification of this award 
was forwarded to the appellant in April 1997.  At that time, 
the appellant was notified of his potential entitlement to a 
special tax exemption for the amount of VA compensation which 
was not being paid to the appellant due to his receipt of 
retired pay.

In correspondence, dated in May 1997, the appellant indicated 
that symptoms related to his service-connected disabilities 
were reflective a greater disability picture than currently 
assessed.  The appellant also maintained that the effective 
date for these awards should be the date of his separation 
from service, since these disabilities were noted to have 
been incurred during service.  It was also the appellant's 
contention that he should receive a monetary award, rather 
than a tax exempt status relative to his disability 
compensation. 

In further correspondence, dated in September 1997, the 
appellant indicated that his initial application for 
compensation benefits was filed in June 1994 at the time of 
his retirement from service.  He noted that he sought 
compensation benefits for multiple disorders at that time, to 
include injuries to the neck, back, and head, "ringing in 
his ears," hearing loss, and disability due to Agent Orange 
exposure.  The appellant indicated that he "resubmitted" 
his claim to VA in March 1992, following a denial of his 
original claim for benefits.  It appears that the appellant 
is raising the issue of entitlement to service connection for 
disability due to Agent Orange exposure.  This issue has not 
been developed for appellate review, and is referred to the 
RO for the appropriate action.


Analysis

	Earlier Effective Date

The effective date for the appellant's claim is governed by 
38 U.S.C.A. § 5110(a), which provides, in pertinent part, 
that unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, or 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(b)(1) further 
provides that:


The effective date of an award of disability 
compensation to a veteran shall be the day 
following the date of discharge or release if 
application therefor is received within one 
year from such date of discharge or release.

See also, 38 C.F.R. § 3.400 (1998).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Further, under 38 C.F.R. § 3.157, an informal claim may 
consist of a report of examination of hospitalization.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

	A.  Bilateral Hearing Loss

A review of the record reflects that the appellant filed a 
claim for VA compensation benefits for bilateral hearing loss 
on March 4, 1992.  The appellant did not provide information 
concerning treatment he received for this disability during 
service, or following his release from active duty.  The form 
contained a section that specifically asked the appellant to 
report whether he had previously filed a claim for any 
benefit with VA; in response to that direct inquiry, the 
appellant checked the block marked for educational assistance 
benefits.

The appellant was afforded a VA examination in conjunction 
with his claim in May 1992.   He was thereafter granted 
service connection for bilateral hearing loss for which a 
zero percent rating evaluation was assigned, effective March 
4, 1992.

The Board has carefully and thoroughly reviewed the record.  
However, there is no evidence that the appellant filed a 
claim for service connection for bilateral hearing loss prior 
to March 4, 1992.   The record contains no earlier clinical 
report which might demonstrate an intent prior to 1992 to 
apply for compensation benefits.  Further, there is no 
indication of record to support the appellant's contention 
that a formal claim for compensation benefits was filed 
proximate to his release from service in 1984.  Moreover, the 
Board finds the fact that the appellant specifically denied 
having filed a prior claim for compensation benefits at the 
time of his March 1992 application for benefits to be 
entitled to by far the greatest probative weight on the 
question of whether there was in fact some prior claim that 
VA can not now locate.  In view of this compelling evidence, 
and in light of the fact that exhaustive efforts have failed 
to uncover any evidence compatible with the filing of an 
application for benefits prior to March 4, 1992, an earlier 
effective date is not warranted.

B.  Tinnitus

The record reveals that the appellant first reported his 
tinnitus condition, described as a constant "rushing of the 
sea and little chirps" in both ears on VA examination in May 
1992.  The appellant was evaluated with constant bilateral 
tinnitus, which established entitlement to service connection 
for tinnitus.

Relative to this claim, the Board has carefully reviewed the 
record.  There is no evidence that the appellant filed a 
formal claim for service connection prior to March 4, 1992, 
for tinnitus.  In fact, the formal claim filed in March 1992, 
made no mention of tinnitus.  However, the appellant was 
apparently given the benefit of the March 1992 filing date 
since his tinnitus arises from the same audiometric 
pathology.  Under the pertinent law and VA regulations, March 
4, 1992, would be the earliest date as of which service 
connection for tinnitus may be assigned.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

As indicated, the Board is of the opinion that there is no 
evidence within the record which may be deemed to constitute 
an informal claim for benefits under 38 C.F.R. § 3.155.  See, 
in general, Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  That is, there is no document of record that 
indicates any intent on the part of the appellant to apply 
for service connection for tinnitus or in any way 
specifically identifies the "benefit sought," i.e., service 
connection for tinnitus, as required by 38 C.F.R. § 3.155.  
See KL v. Brown, 5 Vet. App. 205 (1993); Dunson v. Brown, 
4 Vet. App. 327, 329-330 (1993).  There is no communication 
in the record earlier than March 4, 1992, evincing an intent 
to apply for VA benefits for any audiometric disorder. 

The appellant has asserted that his service medical records 
would show, if available,  the onset of his hearing loss and 
tinnitus during service.  The Board wishes to emphasize that 
the crucial question with respect to the assignment of an 
effective date is not whether clinical findings demonstrate 
the initial manifestation of the claimed disability as of a 
certain date.  Rather, the question is whether there is of 
record a formal or informal claim for service connection for 
hearing loss and tinnitus prior to March 4, 1992.  The 
evidence in this regard is against the appellant's claim for 
an earlier effective date, because as noted above no such 
earlier formal or informal claim is of record.  

In summary, the appellant's first claim of entitlement to 
service connection for hearing loss and tinnitus was received 
by VA on March 4, 1992, which is well beyond one year after 
his date of separation from active duty in June 1984.  The 
Board finds no document or other evidence on file that can be 
construed as a formal or informal claim for service 
connection prior to March 4, 1992.  The appellant's service 
medical records do not serve as a claim of entitlement to 
service connection for hearing loss and tinnitus.  See 
38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  
 Accordingly, under the applicable law and regulations, an 
effective date for the grant of service connection for 
hearing loss and tinnitus prior to March 4, 1992, is not 
warranted.

In this case, the appellant had active duty from June 1964 to 
June 1984.  His first claim for entitlement to service 
connection for audiometric disability was received by the RO 
on March 4, 1992, which is well beyond one year after his 
date of separation from active duty.  The Board finds no 
document or evidence on file that can be construed as an 
informal claim for service connection for audiometric 
disability prior to March 4, 1992.  See, 38 C.F.R. § 3.155.  
Accordingly, under applicable regulations, an effective date 
for the grant of service connection for bilateral hearing 
loss and tinnitus, prior to March 4, 1992, is not warranted.


	Disability Evaluations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is 
question as to which of two evaluation shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed.Reg. 
25202 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Notably, however, the circumstances of the appellant's 
bilateral hearing loss claim do not fall within purview of 
the revised criteria for exceptional patterns of hearing 
impairment, and the maximum schedular evaluation under both 
the old and revised criteria for tinnitus remains at 10 
percent.  Compare 64 Fed.Reg. at 25209-25210 with 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  Consequently, the 
Board determines that the application of the revised 
criteria, in this case, would impose an exercise in futility 
on the part of the Board with no possibility of any benefit 
flowing the appellant.  See Winters v. West, 12 Vet. 
App. 203, 207-208 (1999) (citations omitted).  Moreover, even 
if there is any error by the Board concerning its decision 
not to apply the revised criteria (or to remand for regional 
office consideration), any such error would be harmless, as 
it does not affect the merits of the appellant's claims.  Id.  

	A.  Bilateral Hearing Loss

The record reflects that the available service medical 
records are negative for any reference to complaints of 
impaired hearing acuity, or diagnostic findings of hearing 
loss. 

The appellant was afforded VA examination in May 1992.  The 
medical examination report indicated that the appellant noted 
no complaints of hearing loss. He reported a history of noise 
exposure during service.  It was also noted that he reported 
a five year history of constant bilateral tinnitus, described 
as moderate in severity.  The appellant described the volume 
and pitch of his tinnitus episodes as a rushing of the sea, 
and little chirping sounds.  On audiological evaluation, pure 
tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
65
LEFT
0
5
5
15
40

The average pure tone threshold recorded for the right ear 
was 25 decibels, and 16 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear, and 94 percent in the left ear.  The 
diagnostic impression was hearing loss with constant 
bilateral tinnitus.  In her assessment, the examiner 
indicated that the appellant's bilateral high frequency 
sensorineural hearing loss was consistent with acoustic 
trauma. The appellant was instructed to utilize ear 
protection when exposed to high levels of noise.

Other evidence added to the record includes the appellant's 
May 1997 correspondence, in which he indicated that the 
results of an audiometric evaluation conducted prior to his 
release from service demonstrated considerable hearing loss.  
The appellant noted that these clinical reports were 
forwarded by him to the RO for consideration, but that the 
records were never received at the RO.  Other evidence 
received consists of a private medical statement, dated in 
February 1995, in which it is noted that the appellant was 
rendered unemployable due to "permanent impairment which 
would prohibit him from functional activities, along with 
objective injuries which consisted of a severe spinal 
injury."  The appellant was also noted to suffer from 
chronic pain and decreased function of the lower extremities.  
There was no specific mention of increased disability 
attributable to his bilateral hearing loss or tinnitus.  A 
February 1992 radiology report was also received.  

The RO has assigned a zero percent evaluation for the 
appellant's bilateral hearing loss under Diagnostic Code 6100 
of the Schedule for Rating Disabilities.  38 C.F.R. Part 4.

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1000 to 4000 hertz, 
according to findings on audiology clinic examinations.  For 
VA purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  
The examinations permit a standardization of methods and 
uniform conditions, so that the performance of each person 
can be compared with that of a person having normal hearing 
acuity.  The audiometric findings will provide an accurate 
basis upon which to evaluate the veteran's entitlement to 
disability compensation, as provided by 38 C.F.R. § 4.85.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 hertz (cycles 
per second).  Audiometric test results can be translated into 
a numeric designation ranging from level I to level XI to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The Schedule for Rating 
Disabilities establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  In addition, the evaluations 
derived from the schedule contemplate the proper allowance 
for improvement of hearing acuity by hearing aids.  38 C.F.R. 
Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Prinicipi, 3 Vet. 
App. 345, 349 (1992).

The reported findings on VA examination reveal that the 
appellant had an average pure tone air conduction threshold 
of 25 decibels in the right ear, and 16 decibels in the left 
ear.  Speech recognition ability was evaluated as 96 percent 
in the right ear, and 94 percent in the left ear.  The test 
summary indicated that the appellant demonstrated a bilateral 
high frequency sensorineural hearing loss.  Under VA 
schedular standards, the reported test results from VA 
examination reveal that the appellant's hearing acuity in 
both the right and left ears translates to level I hearing 
loss.  To the extent that it is argued that this level of 
impairment should be afforded a compensable evaluation, the 
Board notes that the levels of compensation based upon the 
corresponding audiometric findings is established by 
regulation by which the Board is bound.  38 C.F.R. § 19.5 
(1998). 

	B.  Tinnitus

The appellant's tinnitus is currently rated as 10 percent 
disabling under Diagnostic Code 6260.  Under this regulatory 
criteria, a 10 percent evaluation is assignable for tinnitus 
which is persistent as a symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. § 4.87a.  This represents the 
maximum rating assignable under Diagnostic Code 6260.

In reviewing the evidentiary record, the Board observes the 
record reflects medical opinion that the appellant's history 
of noise exposure during service was consistent with acoustic 
trauma to which his current audiometric impairment might be 
attributed.  In this regard, the appellant was evaluated with 
constant tinnitus of moderate severity.  The Board determines 
that the assigned 10 percent evaluation for the appellant's 
service-connected tinnitus is warranted.


Extra-Schedular Consideration

The evidence demonstrates that the appellant is already in 
receipt of the maximum schedular evaluation which may be 
assigned for tinnitus.  The Board also notes that the 
appellant has indicated that his employment is adversely 
affected.  However, it appears that the appellant's 
contentions in this regard refer more to his disorder of the 
cervical spine rather than his current audiological 
impairment (i.e., his bilateral hearing loss and tinnitus).

Pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the United States Court of Appeals for 
Veterans Claims (Court) has held, "it is necessary that the 
record reflect some factor which takes the claimant outside 
of the norm of such veteran.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the appellant's 
bilateral hearing loss and tinnitus interference with the 
appellant's employment status is foreseeable.  However, the 
Board finds that the record does not reflect frequent periods 
of hospitalization because of the service-connected 
disabilities at issue, nor interference with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the 
record does not present such an exceptional case where the 
disability ratings assigned for the appellant's bilateral 
hearing loss and tinnitus are found to be inadequate.  See 
Van Hoose, supra; Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board finds that the criteria for submission 
for an assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected disabilities.  The clinical findings 
from the most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
not found to support the assignment of increased evaluations 
for the service-connected disabilities.

	Retired Pay

The appellant requests that he receive full monetary benefits 
for his disability, rather than a special tax exempt status 
to which he is entitled.  

Applicable laws and regulations provide that a veteran may 
not concurrently receive service department retired pay and 
VA disability compensation benefits.  38 U.S.C.A. § 
5304(a)(1) (West 1991); 38 C.F.R. §§ 3.700, 3.750(a) (1998).  
If a veteran is entitled to retirement pay and compensation, 
he must elect which of the benefits he desires to receive.  
38 U.S.C.A. § 5305(West 1991); 38 C.F.R. § 3.750(b) (1998).

If a veteran desires to receive compensation, he must file 
with the service department a waiver of so much of his 
retirement pay as is equal in amount to the compensation to 
which he is entitled.  38 C.F.R. § 3.750(c) (1998).  In the 
absence of a specific statement to the contrary, the filing 
of an application for compensation by a veteran who is 
entitled to retirement pay constitutes such a waiver.  Id.

In this case, the appellant was in receipt of VA compensation 
benefits for service-connected bilateral hearing loss and 
tinnitus.  In this regard, the evidence shows that the 
appellant was notified of his award of compensation benefits 
by letter dated in January 1997.  He was also advised, at 
that time, of his eligibility for special tax exemption 
status with respect to the amount of his VA compensation, 
because of his receipt of retired pay.  The appellant did not 
submit to VA a notice of his election of retirement pay 
within a year of the date of notification of the award of 
compensation benefits to him.  While section 3.750 provides 
that a veteran entitled to retirement pay or compensation may 
elect which of the benefits he desires to receive, such an 
election was not made in this instance.  The Board notes that 
the Court, in Lewis v. Brown, 8 Vet. App. 287, 291 (1995) 
held that VA was under no duty to advise veteran "when one of 
the two benefit programs he or she is eligible for suddenly 
becomes more advantageous."  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to May 4, 1992, for an award of 
service connection for bilateral hearing loss is denied.

An effective date prior to March 4, 1992, for an award of 
service connection for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for tinnitus is denied.

The appellant's retired military pay was properly withheld. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

